ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                      )
                                                   )
Raytheon Company                                   )    ASBCA Nos. 61400, 61401
                                                   )
Under Contract Nos. W31P4Q-09-C-0508               )
                    W31P4Q-09-C-0520               )

APPEARANCES FOR THE APPELLANT:                          Steven M. Masiello, Esq.
                                                        Joseph G. Martinez, Esq.
                                                        K. Tyler Thomas, Esq.
                                                         Dentons US LLP
                                                         Denver, CO

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        Frank A. March, Esq.
                                                        Harry M. Parent III, Esq.
                                                         Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$7,500,000.00. This amount is inclusive of interest. No further interest shall be paid.

       Dated: April 15, 2019




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                       I concur


            AE
 RICHARD SHACKLEFORD
                                                  6)-c_____
                                                OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61400, 61401, Appeals of
Raytheon Company, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2